Citation Nr: 1514590	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  07-37 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a low back disability.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

4.  Entitlement to an effective date prior to September 18, 2008, for the assignment of a separate 10 percent rating for radiculopathy of the right lower extremity.

5.  Entitlement to an effective date prior to September 18, 2008, for the assignment of a separate 10 percent rating for radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran testified before the undersigned via videoconference in November 2011.

When this matter was initially before the Board in November 2013, the Board denied entitlement to a higher rating for a low back disability, but granted separate 10 percent ratings for radiculopathy of the right and left lower extremities, effective September 18, 2008.  The Veteran appealed the Board's November 2013 decision to the United States Court of Appeals for Veterans Claims, which in a December 2014 order, granted the parties' joint motion for remand, partially vacating the Board's November 2013 decision and remanding the case for compliance with the terms of the joint motion.

In a February 2015 submission, the Veteran's representative addressed the issue of entitlement to service connection for bilateral hearing loss.  The Board denied this claim in its November 2013 decision, and the Court did not disturb the finding.  However, the Board interprets this argument as a request to reopen the claim of entitlement to service connection for bilateral hearing loss.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issues of entitlement to a rating in excess of 40 percent for low back disability and entitlement to initial ratings in excess of 10 percent for radiculopathy of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  The Veteran filed a claim for increased rating on July 29, 2005.

2.  The preponderance of the evidence shows that entitlement to a separate 10 percent rating for radiculopathy of the right lower extremity arose no earlier than July 29, 2005.

3.  The preponderance of the evidence shows that entitlement to a separate 10 percent rating for radiculopathy of the left lower extremity arose no earlier than July 29, 2005.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of July 29, 2005, for the assignment of a separate 10 percent rating for radiculopathy of the right lower extremity are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.124a, Diagnostic Code 8720 (2014).

2.  The criteria for an effective date of July 29, 2005, for the assignment of a separate 10 percent rating for radiculopathy of the left lower extremity are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.124a, Diagnostic Code 8720 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that an earlier effective date is warranted for the assignment of separate evaluations for radiculopathy of the right and left lower extremities, because unrefuted lay statements made to various medical professionals show that the radiculopathy was present prior to September 18, 2008.  The Board agrees.

The Veteran was granted separate 10 percent ratings for radiculopathy of the right and left lower extremities as part of the adjudication of an increased rating claim for his low back disability.  The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  Generally, the effective date of an award of increased compensation "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

The date of receipt of the application for an increased rating for a low back disability is July 29, 2005.  VA treatment records show that the Veteran was experiencing radicular symptoms in both legs at the time the claim was filed.  On July 30, 2005, the Veteran reported intermittent numbness and tingling in both legs "for a few years."  A VA treatment record dated in January 2006 states that the Veteran reported waking with leg numbness, and at a VA examination that same month he reported daily leg and foot numbness.  In February 2006 he reported periodic leg numbness.  Thus, multiple VA treatment records show that the Veteran's radicular symptoms pre-dated September 18, 2008.  The Board therefore finds that he is entitled to an effective date of July 29, 2005, for separate 10 percent ratings for radiculopathy of the bilateral lower extremities.

Even though the Veteran reported in July 2005 that he had the symptoms "for a few years," the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.

An exception is available when the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  The United States Court of Appeals for the Federal Circuit has explained that the provisions of 38 U.S.C.A. § 5110 governing the effective date to be assigned for an increased rating require "that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative intent to provide veterans with a one-year grace period for filing their claims).  Here, the Board finds that the evidence dated between July 29, 2004 and July 28, 2005, does not show factually ascertainable radiculopathy.  Specifically, a December 2004 VA treatment specifically shows a normal sensory examination.  Moreover, the July 30, 2005, VA treatment record is the earliest subjective report of any radicular symptoms.  Thus, the Board does not find that the exception applies and an effective date prior to July 29, 2005, is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Subject to the law and regulations governing payment of monetary benefits, an effective date of July 29, 2005, but no earlier, for the assignment of a separate 10 percent rating for radiculopathy of the right lower extremity is granted.

Subject to the law and regulations governing payment of monetary benefits, an effective date of July 29, 2005, but no earlier, for the assignment of a separate 10 percent rating for radiculopathy of the left lower extremity is granted.


REMAND

Additional development is necessary to determine whether the Veteran is entitled to a rating in excess of 40 percent for low back disability and initial ratings in excess of 10 percent for radiculopathy of the bilateral lower extremities.  The Veteran's low back and radiculopathy were most recently assessed nearly three years ago at the June 2012 VA examination.  While the passage of time alone does not require a new examination, the Board finds that here a new examination is needed to determine the current severity of the Veteran's service-connected disabilities.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The most recent VA treatment record in the claims file is dated December 2014; any relevant VA treatment records dated since should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records related to the low back, including radiculopathy, dated since December 2014.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of the nature, extent and severity of his low back and radicular symptoms.  Provide an appropriate amount of time to submit this lay evidence.

3.  After completing the above, schedule the Veteran for an appropriate VA examination to determine the severity of his low back disability, including radiculopathy of the bilateral lower extremities.  The examiner should review the claims file and note such review in the report.  All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

4.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


